UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1803


BERNARD F. CAMPBELL,

                    Plaintiff - Appellant,

             v.

DAVID J. SHULKIN, Secretary of Veterans Affairs,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00512-AWA-LRL)


Submitted: December 29, 2017                                      Decided: February 6, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard F. Campbell, Appellant Pro Se. Daniel Patrick Shean, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bernard F. Campbell appeals the district court’s order granting Defendant’s Fed.

R. Civ. P. 12(b)(6) motion to dismiss and dismissing Campbell’s complaint filed pursuant

to Fed. R. Civ. P. 60(d). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Campbell v. Shulkin,

No. 2:16-cv-00512-AWA-LRL (E.D. Va., May 12, 2017).              We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2